Case 8:15-cv-00011-TPB-CPT Document 153-10 Filed 02/11/20 Page 1 of 1 PagelD 1749

10:47 AT&T Exhibit J RAs lll 77%

xX @ Welcome to Oxebridge Q... 0

www.oxebridge.com

QUALITY RESOURCES INTE RNATIONAL 4
LLC

Oxebridge's reporting is under attack.
Well-funded critics are working hard to shut
down the Oxebridge website permanently

through a series of expensive lawsuits and

 

legal threats. Their goal is simple: for
Oxebridge to sign a one-sided waiver

surrendering its First Amendment rights to

free speech, forcibly silencing the reporting

on this site. At the same time, harassers
have filed dozens of fraudulent copyright
notices to shut the site down at the host
level. We can't defend against these
threats alone, Oxebridge is simply too
small. If you appreciate the work done by
Oxebridge to improve the ISO certification
scheme and reduce deadly industry
accidents, donate today to our Legal Fund.
We desperately need your help. Click here

to make an anonymous donation today.

a

 
